Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	Applicant’s election of claims 1-13  pertains to  Species I and Group I for continuing prosecution without traverse in the communication with the Office on 6/17/2022 is acknowledged.

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
                                                        Claim Rejections - 35 USC § 102
. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(1)(after AIA ) and 35 U.S.C. 102(a)(2)(after AIA )  that form the basis for the rejections under this section made in this office action.
NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3. 	Claim 1-4,7-10 are rejected under 35 U.S.C. 102(a)(1)  (after AIA ) as being anticipated by Zhu et al. (US 2008/0116514) thereafter Zhu 514.
With regard to claim 1, Zhu 514 (the abstract, Fig 1(k), the specifications) discloses device, comprising:
 a doped well region; (Fig 1(k), doped well region  106, para [0016])

a well tap that is coupled to the doped well region,(well tap 132. Para [0020])
the well tap comprising first and second opposing sidewall surfaces; a first sidewall spacer positioned around the well tap, the first sidewall spacer having a first vertical height; and a second sidewall spacer positioned adjacent the first sidewall spacer along the first and second opposing sidewall surfaces of the well tap, the second sidewall spacer having a second vertical height that is less than the first vertical height.(Shown in Fig 1(k))
With regard to claim 2,3,4,   Zhu 514 (the abstract, Fig 1(k)), discloses a device 
wherein the second sidewall spacer does not surround the well tap. .(Shown in Fig 1(k)). 
Or, wherein the first sidewall spacer is positioned on and in physical contact with the well tap and the second sidewall spacer is positioned on and in physical contact with the first sidewall spacer. .(Shown in Fig 1(k)).
Or, wherein the well tap comprises at least one material that has a third vertical height and wherein the first vertical height of the first sidewall spacer is substantially equal to the third vertical height. .(Shown in Fig 1(k)).
With regard to claim 7, Zhu 514 (the abstract, Fig 1(k), the specifications) discloses a device further comprising a gate structure, the gate structure comprising opposing lateral sidewalls, wherein the second sidewall spacer is positioned adjacent the opposing lateral sidewalls of the gate structure. (shown in Fig 1(k) gate sidewalls spacers 118,122, para [0016][0018])/
With regard to claim 8, 9,10,   Zhu 514 (the abstract, Fig 1(k), the specifications) discloses a  device further comprising: a first gate structure, the first gate structure comprising a first end surface; and a second gate structure, the second gate structure comprising a second end surface, wherein the well tap is positioned between the first end surface and the second end surface.(para [0001], Zhu 514 discloses a plurality of identical  MOSFETs.
Furthermore, note that that mere duplication of the essential working parts of a device involves only routine skill in the art St. Regis Paper Co. v. Bemis Co., 193 USPQ 8
Or, wherein the first gate structure comprises a first pair of opposing lateral sidewalls, wherein the  second gate structure comprises a second pair of opposing lateral sidewalls, and
wherein the second sidewall spacer is positioned adjacent the first pair of opposing lateral sidewalls of the first gate structure and adjacent the second pair of opposing lateral sidewalls of the second gate structure. .(para [0001], Zhu 514 discloses a plurality of  identical MOSFETs.)
Or, further comprising: an active region; and a transistor on the active region, the transistor comprising a gate structure, a source region, and a drain region, the transistor having a gate width that extends in a gate width direction, and the active region having a first dimension in the gate width direction, wherein the well tap has a second dimension in the gate width direction that is no larger than the first dimension.(Shown in Fig 1(k))

                                           Claim Rejections - 35 USC § 103

4. 	The following is a quotation of U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5. 	 Claims 5 is  rejected under 35 U.S.C. 103 as being unpatentable over- Zhu et al. (US 2008/0116514) thereafter Zhu 514 in view of Guowei et al (US -( U.S. 2015/0179734) thereafter 
Guowei 734. 
With regard to claim 5, as set forth in the rejection  of claim 1, Zhu 514  discloses all the invention wherein the device  further comprising a semiconductor-on-insulator (SOI) substrate, the SOI substrate comprising a base semiconductor layer, ( Fig 1(k) base semiconductor layer 102 , para [0015], a buried insulation layer positioned on the base semiconductor layer,( fig 1(k), buried insulation layer 104 and an active semiconductor layer positioned (active semiconductor layer 106 (Fig 1(k ) ,para [0015])  on the buried insulation layer, Not disclosed in Zhu 514  are the limitations wherein  the doped well region is at least partially positioned in the base semiconductor layer, and wherein the well tap extends through the buried insulation layer and into the base semiconductor layer.
Guowei 734, however, discloses a device  wherein  the doped well region is at least partially positioned in the base semiconductor layer, and wherein the well tap extends through the buried insulation layer and into the base semiconductor layer.( the abstract, Fig 6)
It would have been obvious to one of ordinary skill in the art the time the invention was made to incorporate this feature-, as taught by Guowei 734  into the - Zhu 514  device and come up with the invention of claim 5.
The rationale is as the following:
A person skilled in the art at the invention was made would have been motivated to improve the performance of the  Zhu 514  device  a taught by Guowei 734  (para [0004])

5. 	 Claims 6 ,12 ,13 are  rejected under 35 U.S.C. 103 as being unpatentable over- Zhu et al. (US 2008/0116514) thereafter Zhu 514,
With regard to claim 6 , as set forth in the rejection  of claim 1, Zhu 514 discloses all the invention of a device further comprising: a transistor, the transistor comprising a gate structure, a source region, and a drain region; a gate contact structure that is coupled to the gate structure; and a source/drain contact structure that is coupled to one of the source region and the drain region,(the abstract, Fig 1(k)) .
Not disclosed  in  Zhu 514 is the limitation wherein the well tap, the gate contact structure, and the source/drain contact structure all comprise a same materials of construction.
	This limitation, however, is considered obvious for the following rationale:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.
With regard to claim 12 , as set forth in the rejection  of claim 1, Zhu 514 discloses all the invention of a device, further comprising:
an active region;( Fig 1(k),the upper portion of region 106)
an isolation structure positioned around the active region;(fig 1(k). isolation structure 108, para [0015})
a doped well region positioned in a semiconductor material below the active region.
 Not  disclosed in , Zhu 514 is the limitation wherein the well tap comprises a first portion that contacts the doped well region and a second portion that is positioned above the isolation structure
	This limitation, however, is considered obvious for the following rationale:
The selection of parameters such as energy, concentration, temperature, time, molar fraction, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art ... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).
	With regard to claim 13, claim 13 is obvious over Zhu 514 for the same rationale set forth in the rejection of claim 12.
                                    
6	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

7.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter. Failure to respond within the period for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).

                                                     CONCLUSION

8.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday -Friday 9.30 AM to 6.30 PM US Eastern Time .If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
After July 31 2022 , the {PAIR) System is replaced by the Patent Center. Should you have questions on access to the Patent Center , contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                 /THINH T NGUYEN/                                                                 Primary Examiner, Art Unit 2897